

113 HR 3275 IH: To amend the Pay Our Military Act to ensure that the allowances of members of the Armed Forces covered by such Act include military tuition assistance programs of the Department of Defense.
U.S. House of Representatives
2013-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3275IN THE HOUSE OF REPRESENTATIVESOctober 8, 2013Mrs. Blackburn (for herself, Mr. Roe of Tennessee, Mr. Fitzpatrick, Mr. Wilson of South Carolina, Mrs. Roby, Mr. Murphy of Pennsylvania, and Mrs. Ellmers) introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo amend the Pay Our Military Act to ensure that the allowances of members of the Armed Forces covered by such Act include military tuition assistance programs of the Department of Defense.1.Continuing appropriations for military tuition assistanceSection 2(a)(1) of the Pay Our Military Act (H.R. 3210 of the 113th Congress) is amended by inserting after pay and allowances the following: (including military tuition assistance).